DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 amending Claims 1 and 8 and canceling Claims 3, 5, and 6 has been entered.  Claims 1, 2, 4, and 7 – 11 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 9
Regarding Claim 2 recitation “wherein the cooling line has an end branched from the main oxidant line between the main combustor and the oxidant pump and another end connected to the main oxidant line between the oxidant pump and the oxidant tank”.  Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention because different words are used to claim the same structure.  Claim 2 depends from Claim 1.  The recitation of “main oxidant line between the main combustor and the oxidant pump” in Claim 2 is just a different way of saying “main oxidant line…outlet-side oxidant line part connected to the main combustor” and the oxidant pump of Claim 1 using different words.  Similarly, the recitation of “main oxidant line between the oxidant pump and the oxidant tank” in Claim 2 is just a different way of saying “main oxidant line… an inlet-side oxidant line part connected to the oxidant tank” and the oxidant pump of Claim 1 using different words.  Similarly, the recitation of “the cooling line has an end branched from the main oxidant line between the main combustor and the oxidant pump” in Claim 2 is just a different way of saying “cooling line comprising a supply part to supply the oxidant to the cooling part, wherein the supply part is connected to the outlet-side oxidant line part” of Claim 1 using different words.  Similarly, the recitation of “the cooling line has…another end connected to the main oxidant line between the oxidant pump and the oxidant tank” in Claim 2 is just a different way of saying “cooling line comprising a discharge part to guide the oxidant discharged from the cooling part, wherein the discharge part is connected to the inlet-side oxidant line part” of Claim 1 using different words.  Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 9 recitation “wherein the cooling part has a coil shape by being wound around an outer circumferential surface of the electric motor, and is connected to an end of the cooling line and another end of the cooling line”.  Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention because different words are used to claim the same structure.  Claim 9 depends from Claim 1.  The recitation of “the cooling part… is connected to an end of the cooling line” in Claim 2 is just a different way of saying “cooling line comprising a supply part to supply the oxidant to the cooling part” of Claim 1 using different words.  Similarly, the recitation of “the cooling part… is connected to another end of the cooling line” in Claim 2 is just a different way of saying “cooling line comprising a discharge part to guide the oxidant discharged from the cooling part” of Claim 1 using different words.  Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention because it is improper to use different claim limitations to recite the same structures.


The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 2 recitation “wherein the cooling line has an end branched from the main oxidant line between the main combustor and the oxidant pump and another end connected to the main oxidant line between the oxidant pump and the oxidant tank”.  Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 2 depends from Claim 1.  The recitation of “main oxidant line between the main combustor and the oxidant pump” in Claim 2 is just a different way of saying “main oxidant line…outlet-side oxidant line part connected to the main combustor” and the oxidant pump of Claim 1 using different words.  Similarly, the recitation of “main oxidant line between the oxidant pump and the oxidant tank” in Claim 2 is just a different way of saying “main oxidant line… an inlet-side oxidant line part connected to the oxidant tank” and the oxidant pump of Claim 1 using different words.  Similarly, the recitation of “the cooling line has an end branched from the main oxidant line between the main combustor and the oxidant pump” in Claim 2 is just a different way of saying “cooling line comprising a supply part to supply the oxidant to the cooling part, wherein the supply part is connected to the outlet-side oxidant line part” of Claim 1 using different another end connected to the main oxidant line between the oxidant pump and the oxidant tank” in Claim 2 is just a different way of saying “cooling line comprising a discharge part to guide the oxidant discharged from the cooling part, wherein the discharge part is connected to the inlet-side oxidant line part” of Claim 1 using different words.  Accordingly, Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 4 recitation “wherein the cooling line has an end connected to the oxidant pump and another end exposed to the outside, wherein the oxidant leaked from the oxidant pump is heat-exchanged with the electric motor and discharged to the outside”.  Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from Claim 1 which recites “the cooling line comprising a supply part to supply the oxidant to the cooling part and a discharge part to guide the oxidant discharged from the cooling part; wherein the supply part is connected to the outlet-side oxidant line part and the discharge part is connected to the inlet-side oxidant line part”.  Claim 4 changes the cooling line end (supply part) from the outlet-side oxidant line part to the oxidant pump.  Claim 4 changes the cooling line another end (discharge part) from the inlet-side oxidant line part to the outside, i.e., ambient atmosphere.  Accordingly, Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Space Shuttle Main Engine Orientation, BC98-04, Rocketdyne Propulsion & Power, June 1998, hereinafter “SSME” in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle .
Regarding Claim 1, Wallach teaches, in Figs. 1 - 3, the invention as claimed, including a liquid rocket engine using a pump (5, 6) driven by an electric motor (9), the liquid rocket engine comprising: a main combustor (A) to receive and combust an oxidant (liquid oxygen) and a fuel (liquid fuel); a main oxidant line (17, 3) to guide the oxidant (liquid oxygen) accommodated in an oxidant tank (C) to the main combustor (A); a main fuel line (4) to guide the fuel (liquid fuel) accommodated in a fuel tank (D) to the main combustor (A); an oxidant pump (5) installed at the main oxidant line (17, 3); a fuel pump (6) installed at the main fuel line (4); an electric motor (9) installed between the oxidant pump (5) and the fuel pump (6) and uniaxially driving (interpreted as a single electric motor with a single drive shaft that extends out of opposite ends of the electric motor, the oxidant pump is driven by one end of said drive shaft and the fuel pump is driven by the opposite end of said drive shaft) the oxidant pump (5) and the fuel pump (6); wherein the main oxidant line (17, 3) comprising an inlet-side oxidant line part (17) connected to the oxidant tank (C) and an outlet-side oxidant line part (3) connected to the main combustor (A); and wherein the oxidant pump (5) is arranged between the inlet-side oxidant line part (17) and the outlet-side oxidant line part (3).
Wallach is silent on wherein the oxidant pump and the fuel pump further comprise a turbopump type [As stated in the Interview Summary mailed on 04/23/2021, Applicant's original Specification failed to disclose "centrifugal" and/or "centrifugal pump".  Applicant argued that Para. [0002] - [0005] disclosed "turbopump type engines for rockets, which use a liquid propellant" and that centrifugal pumps were 
Catterfeld teaches, in Figs. 1 and 2, a similar electric motor (10, Abstract) installed between the oxidant centrifugal pump (14) and the fuel centrifugal pump (12) [Both pumps had an inducer (46) followed by a centrifugal impeller (48) where the propellant flowed to the inducer (46) in a direction parallel to the pump’s rotational axis.  As taught by Col. 2, ll. 21 – 31, the inducer increased the propellant pressure and propelled said propellant into the vaned passages of the impeller which radially propelled said propellant into exit cavity (50) and then to the pump outlet conduit.  
MPEP 2143(B).  
Wallach, i.v., Catterfeld and Redmond, as discussed above, is silent on a cooling line branched from a side of the main oxidant line to guide a part of the oxidant to the electric motor; wherein the supply part is connected to the outlet-side oxidant line part 
SSME teaches, in the Block IIA SSME Propellant Flow Schematic figure on Pg. 19 (portion show below), a cooling line (labeled) branched from a side of the main oxidant line (labeled) to guide a part of the oxidant to a cooler coiled (labeled) around the pump motor (labeled) wherein the supply part (labeled) is connected to the outlet-side oxidant line part (labeled) and the discharge part (labeled) is connected to the inlet-side oxidant line part (labeled), and a condenser (labeled) installed at the cooling line (condenser was located in the discharge part of the cooling line where the discharge part connected to the inlet-side oxidant line part of the main oxidant line).  SSME teaches, on Pg. 16, that the fuel turbopump was a centrifugal pump and the oxidant/oxidizer pump was a centrifugal pump.  As shown in the enlarged portion of SSME Pg. 19 figure below, the oxidant (oxygen) in the outlet-side main oxidant line (labeled) downstream of the centrifugal oxidant pump and upstream of the cooler was at a high pressure of 4,025 psia (pounds per square inch absolute) and low temperature of -272 °F while the oxidant (oxygen) in the discharge part (labeled) of the cooling line downstream of the cooler (labeled) was at a lower pressure of 3,569 psia (pounds per square inch absolute) and higher temperature of 348 °F which meant that the oxidant had cooled the pump motor by absorbing heat from the pump motor, thereby increasing the temperature of the oxidant.  A contained fluid like the oxidant in the cooling line naturally flowed from a region of higher pressure (in the outlet-side of main oxidant line) to a region of lower pressure (in the inlet-side of main oxidant line at 421 psia).  SSME teaches, on Pg. 18, last paragraph, “…gaseous oxygen (GOX) from the heat exchanger 

    PNG
    media_image1.png
    865
    1050
    media_image1.png
    Greyscale

Sharar teaches, in Fig. 1 and Pgs. 5 – 6, a cooling loop with a liquid coolant line from a pump outlet line (higher pressure location) to the heat source/electronics cooler, a two-phase (gas and liquid) coolant line from the heat source/electronics cooler to a condenser which cooled the two-phase (gas and liquid) coolant back into liquid coolant that then flowed to the pump inlet line (lower pressure location) because cooling with 
Thus, improving a particular device (liquid rocket engine with centrifugal pumps driven by an oxidant cooled electric motor), based upon the teachings of such improvement in SSME and Sharar, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the liquid rocket engine with centrifugal pumps driven by an oxidant cooled electric motor of Wallach, i.v., Catterfeld and Redmond, and the results would have been predictable and readily recognized.  Modifying Wallach, i.v., Catterfeld and Redmond, with the cooling line branched from an outlet-side oxidant line part of the main oxidant line to guide a part of the oxidant to the electric motor, the cooling line supply part is connected to the outlet-side oxidant line part and the cooling line discharge part is connected to the inlet-side oxidant line part, and a condenser installed at the cooling line, as taught by SSME, would have facilitated conventional fluid flow from a region of higher pressure (in the outlet-side of main oxidant line downstream of the centrifugal pump) to a region of lower pressure (in the inlet-side of main oxidant line upstream of the centrifugal pump).  Furthermore, modifying Wallach, i.v., Catterfeld and Redmond, with the condenser in the cooling line downstream of the heat source/electronics cooler, as taught by SSME and Sharar, to cool the two-phase (mixture of liquid and gas) coolant back into a single-MPEP 2143(C).
Wallach, i.v., Catterfeld, Redmond, SSME, and Sharar, as discussed above, is silent on a cooling line opening/closing valve installed at the cooling line to supply the oxidant to the electric motor when the electric motor is overheated, wherein the cooling line opening/closing valve is installed at the supply part.  Boese ‘333 teaches, in Fig. 1, a similar electric motor (45) having a cooling line (37-46-48) with an opening/closing valve (38 – Col. 2, ll. 43 - 57) installed at the cooling line between an end of the cooling line and the electric motor (45) to supply the oxidant (coolant) to the electric motor when the electric motor is overheated, i.e., temperature too high, wherein the cooling line opening/closing valve (38 – Col. 2, ll. 43 - 57) was installed at the supply part (37) of the cooling line (37-46-48).  Boese ‘333 teaches, in Col. 2, ll. 43 – 57, opening the opening/closing valve when the temperature of the electric motor became too high thereby flowing the cryogenic fluid to cool the motor only when required to maintain the electric motor at a desired temperature.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallach, i.v., Catterfeld, Redmond, SSME, and Sharar, with the cooling line opening/closing valve installed at the cooling line to supply the oxidant to the electric motor when the electric motor is overheated, wherein the cooling line opening/closing valve is installed at the supply part of the cooling line, 
Re Claim 2, Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling line has an end branched from the main oxidant line between the main combustor and the oxidant pump and another end connected to the main oxidant line between the oxidant pump and the oxidant tank.  However, as discussed in the Claim 1 rejection above, Wallach taught the main oxidant line (17, 3) comprising an inlet-side oxidant line part (17) connected to the oxidant tank (C) and an outlet-side oxidant line part (3) connected to the main combustor (A); and wherein the oxidant pump (5) is arranged between the inlet-side oxidant line part (17) and the outlet-side oxidant line part (3).  The recitation of “main oxidant line between the main combustor and the oxidant pump” in Claim 2 is just a different way of saying “main oxidant line…outlet-side oxidant line part (3 – Wallach Figs. 1 and 2) connected to the main combustor (A)” and the oxidant Claim 1 using different words.  Similarly, the recitation of “main oxidant line between the oxidant pump and the oxidant tank” in Claim 2 is just a different way of saying “main oxidant line… an inlet-side oxidant line part (17 – Wallach Figs. 1 and 2) connected to the oxidant tank (C)” and the oxidant pump (5) of Claim 1 using different words.  Similarly, the recitation of “the cooling line has an end branched from the main oxidant line between the main combustor and the oxidant pump” in Claim 2 is just a different way of saying “cooling line comprising a supply part to supply the oxidant to the cooling part, wherein the supply part is connected to the outlet-side oxidant line part” of Claim 1 using different words.  Similarly, the recitation of “the cooling line has…another end connected to the main oxidant line between the oxidant pump and the oxidant tank” in Claim 2 is just a different way of saying “cooling line comprising a discharge part to guide the oxidant discharged from the cooling part, wherein the discharge part is connected to the inlet-side oxidant line part” of Claim 1 using different words.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, discussed in Claim 1 above rendered the limitations of Claim 2 obvious because Claim 2 just recites different words for limitations previously recited in Claim 1.

Re Claim 7, Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling part has a barrel shape to accommodate the electric motor and a flow path therein.  Catterfeld further teaches, in Fig. 1 and Abstract, brushless electric motor (10) that 
Alternatively, Redmond teaches, on Pg. 257, first column, at least three different ways of cryogenically cooling an electric motor comprising: 1) operating the electric motor completely submerged in the cryogenic liquid, 2) operating the AC electric motor in a “canned” motor design, and 3) cooling only the outside of the electric motor housing directly with the cryogenic fluid where an inert gas was sealed inside said electric motor housing.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, with the teaching of the cooler has a barrel shape to accommodate the electric motor inside said barrel shaped cooler and a flow path through said barrel shaped cooler to facilitate cooling only the outside of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Space Shuttle Main Engine Orientation, BC98-04, Rocketdyne Propulsion & Power, June 1998, hereinafter “SSME” in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Dlugiewicz et al., “Permanent Magnet Synchronous Motor to Drive Propellant Pump”, International Symposium on Power Electronics, Electric Drives, Automation and Motion, 2012, hereinafter “Dlugiewicz” or Danguy et al. (20160195039).
Re Claim 4, Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling line has an end connected to the oxidant pump and another end exposed to the outside, wherein the oxidant leaked from the oxidant pump is heat-exchanged with the electric motor and discharged to the outside.  Catterfeld further teaches, in Fig. 1 and Col. 2, l. 48 to Col. 3, l. 5, leaking a small portion of pumped fluid (oxidant and fuel) through pump passages (64) to cool the respective pump bearings (54) and eventually to be discharged to the outside through drain line (84).  Dlugiewicz teaches, in Fig. 1 on Pg. 
Thus, improving a particular device (liquid rocket engine with pumps driven by an electric motor), based upon the teachings of such improvement in Catterfeld and Dlugiewicz or Danguy, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the liquid rocket engine with pumps driven by an electric motor of Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, and the results would have been predictable and readily recognized.  Modifying Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, with the cooling line end connected to the oxidant pump (higher pressure location) and another end exposed to the outside (lower pressure location, e.g., atmospheric pressure or vacuum in space), wherein the oxidant leaked from the oxidant pump is heat-exchanged with the electric motor and discharged to the outside, as taught by Catterfeld and Dlugiewicz or Danguy, would have provided the predictable result of cooling the electric motor with cryogenic oxidant, i.e., liquid oxygen, to facilitate a two-to-four-times increase in electric motor cooling capability thereby facilitating MPEP 2143(C).  As discussed in Claim 1 above, a contained fluid naturally flowed from a region of higher pressure to a region of lower pressure, therefore, it would have been obvious to connect the cooling line inlet end to the oxidant pump (higher pressure location) and have the cooling line outlet end exposed to the outside (lower pressure location, e.g., atmospheric pressure or vacuum in space) to facilitate the natural flow of a contained fluid from a region of higher pressure to a region of lower pressure.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Space Shuttle Main Engine Orientation, BC98-04, Rocketdyne Propulsion & Power, June 1998, hereinafter “SSME” in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Abel et al. (6,457,306) and Pinera (8,250,853).
Re Claim 8, Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, teaches the invention as claimed and as discussed above; except, a gear box disposed between the electric motor and the oxidant pump to adjust a rotation speed of the oxidant pump.  Catterfeld further teaches, in Col. 1, ll. 25 – 30, ll. 45 – 47 and Col. 3, ll. 
Thus, improving a particular device (liquid rocket engine with pumps driven by an electric motor), based upon the teachings of such improvement in Catterfeld, Abel, and Pinera, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the liquid rocket engine with pumps driven by an electric motor of Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, and the results would have been predictable and readily recognized.  Modifying Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, with the gear box disposed between the electric motor and the oxidant pump to adjust a rotation speed of the oxidant pump, as taught by Catterfeld, Abel, and Pinera, would have provided the predictable result of tuning the oxidant pump to rotate at the optimum MPEP 2143(C).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Space Shuttle Main Engine Orientation, BC98-04, Rocketdyne Propulsion & Power, June 1998, hereinafter “SSME” in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Boese et al. (3,870,942), hereinafter “Boese ‘942”.
Re Claim 9, Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling part has a coil shape by being wound around an outer circumferential surface of the electric motor, and is connected to an end of the cooling line and another end of the cooling line.  Boese ‘942 teaches, in Fig. 1 and Abstract and Col. 2, ll. 10 - 20, a similar cooler (28) has a coil shape by being wound around an outer circumferential surface of the electric motor (30), and is connected to an end (cooler inlet end) of the cooling line and another end (cooler outlet end) of the cooling line to facilitate cooling the electric motor by absorbing heat generated by said electric motor.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, MPEP 2143(B).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Space Shuttle Main Engine Orientation, BC98-04, Rocketdyne Propulsion & Power, June 1998, hereinafter “SSME” in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Rachov et al., “Electric Feed Systems for Liquid-.
Re Claim 10, Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, teaches the invention as claimed and as discussed above, and Wallach further teaches a battery (18) configured to supply power to the electric motor (9 – Col. 2, ll. 60 - 65).  Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, as discussed above, is silent on said battery connected to a side of the cooling line.  
Rachov teaches, in Abstract and Pg. 1179, first column, last paragraph, a similar liquid rocket engine having a pump driven by an electric motor powered by a battery where said electric motor and battery needed to be cooled during operation because power conversion inefficiencies resulted in heat release.
Thus, improving a particular device (liquid rocket engine with pumps driven by an electric motor), based upon the teachings of such improvement in Rachov, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the (liquid rocket engine with pumps driven by an electric motor of Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, and the results would have been predictable and readily recognized.  Modifying Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333, where the battery was connected to a side of the cooling line would have provided the predictable result of cooling the battery with cryogenic fluid, i.e., oxidant or fuel, to facilitate removing heat generated by said battery due to power conversion inefficiencies.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Space Shuttle Main Engine Orientation, BC98-04, Rocketdyne Propulsion & Power, June 1998, hereinafter “SSME” in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” in view of Rachov et al., “Electric Feed Systems for Liquid-Propellant Rockets”, Journal of Propulsion and Power, Vol. 29, No. 5, September-October 2013, hereinafter “Rachov” as applied to Claim 10 above, and further in view of Horn et al. (2009/0173321).
Re Claim 11, Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, Boese ‘333, and Rachov, teaches the invention as claimed and as discussed above, and Wallach further teaches an igniter (15 – Col. 2, ll. 54 – 57 ‘electrical heating element 15 initiates and safeguards the continuation of combustion’) connected to the battery (18 - Col. 2, ll. 60 – 65 ‘electric battery 18 supplies electrical energy to motor 9, and heating element 15’).  Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, Boese ‘333, and Rachov, as discussed above, is silent on said igniter installed on a side of the main combustor to ignite the main combustor by electric spark.  Horn teaches, in Figs. 1 – 4 and Para. [0024], a similar liquid rocket engine with a main combustor (24) having igniter (42) connected to a battery (68A) and installed on a side of the main combustor (24) to ignite the main combustor by electric spark.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallach, MPEP 2143(A).


Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.

On Pg. 7, second and third paragraphs Applicant attacks base reference Wallach individually by arguing that “Wallach fails to even recognize cooling the electric motor 9” and arguing that “Wallach also fails to teach or suggest "wherein the oxidant pump and the fuel pump further comprise a turbopump type, centrifugal pump".  In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the 35 USC §103 rejections above, the rejections are based on combinations of references Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333.  As discussed in the Claim 1 rejection above, Catterfeld and Redmond taught cooling the electric motor of turbopump type, centrifugal pumps.  The rejections are maintained.

On Pg. 8 Applicant attacks reference Catterfeld individually by arguing that “Catterfeld expressly states that the pumps 12, 14 are identical (Id. at 1:62-2:5) and Catterfeld do not disclose that the pump 14 is an oxidant pump and the pump 12 is a fuel pump as asserted in the Office Action at p. 6. More importantly, Catterfeld does not teach the claimed configuration of the cooling line and the main oxidant line as specifically recited in claim 1".  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the 35 USC §103 rejections above, the rejections are based on combinations of references Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333.  Furthermore, Applicant’s argument is based on a misinterpretation of Catterfeld.  As discussed in the Claim 1 rejection above, Wallach taught a liquid rocket engine having an electric motor (9) installed between the 

On Pg. 9, first and second paragraphs, Applicant attacks reference Sharar, reference Redmond, and reference Boese ‘333 individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the 35 USC §103 rejections above, the rejections are based on combinations of references Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333.  SSME taught the claimed configuration of the cooling line and the main oxidant line.  The rejections are maintained.

On Pg. 9, last paragraph continuing on to Pg. 10 Applicant argues improper hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant failed to specifically argue the knowledge that was allegedly gleaned 
In KSR, 550 U.S. 398 (2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395.  “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” Id.  Per United States v. Adams, merely substituting Catterfeld's electric motor driven centrifugal pumps for Wallach's electric motor driven reciprocal pumps only yielded the predictable result of pumping the propellants using conventional centrifugal pumps.  Regarding the cooling system arrangement, Examiner cited the Supreme Court's KSR citation to “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.)"  In the instant application, the claims simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, therefore the combination of the applied prior art rendered 
	Furthermore, Applicant’s argument on the bottom of Pg. 9 that “The reciprocal pumps 5, 6 disclosed in Wallach develop pulsations in output pressure and output liquid, and cooling an electric motor connected to the reciprocal pumps 5, 6 may not be appropriate because cooling fluid should be continuously and consistently provided to the electric motor in order to cool effectively the electric motor” is attorney argument.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite any factual evidence in the record to support Applicant’s allegations.  In arguendo, Wallach teaches in Figs. 1 and 2 and Col. 1, ll. 60 – 72, using an airtrap (7) with the oxidant pump (5) and using an airtrap (8) with the fuel pump (6) to smooth out the rhythmical impulses of the reciprocal pumps and deliver the fuel and oxidant with a steady uniform pressure and flow.  Therefore, even if Applicant’s argument was factually supported, Wallach addressed the pulsation issue by using airtraps to provide a continuous and consistent flow of pressurized fluid (fuel and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the 35 USC §103 rejections above, the rejections are based on combinations of references Wallach, i.v., Catterfeld, Redmond, SSME, Sharar, and Boese ‘333.  The rejections are maintained.

Applicant’s arguments on Pgs. 10 - 11, regarding Claims 8 – 11 basically just refer back to Applicant’s prior arguments that have been addressed above.  Applicant’s arguments are not persuasive for the same reasons discussed above.  The rejections are maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741